DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 2 requires that the display apparatus satisfies the equation “D / P ≤ 004.” While this is supported by the specification at paragraph [0022], the following paragraph [0023] seems to indicate that the value is actually “0.04 or less, more preferably 0.01 or less, and even more preferably 0.001 or less, as expressed by the equation (3) described above.” Thus, the value of “004” is not enabled, such that one of ordinary skill in the art would understand how to achieve this value in light of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "RSm ≤ (dx + dy) / 2" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the variables “dx” and “dy” are introduced and defined in dependent claim 2; however, claim 3 depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al (US Patent Application Publication 2004/0080938).
Regarding claim 1, Holman et al disclose a display apparatus comprising:
a display body device including a plurality of pixels, the plurality of pixels each including a plurality of light-emitting elements 24 as light source elements; and
an irregular structure 58 formed on a front surface of the display body device [see Fig. 3; see also paragraph 0045].
Holman et al disclose the display apparatus according to claim 1, furthermore wherein in the display device, a value obtained by dividing a light emitting area (D) of the plurality of light-emitting elements represented by a following equation (1) by an area (P) of the pixel represented by a following equation (2) satisfies a following equation (3),
[Math. 1]
D = dx × dy	…..(1)
(dx: a length of a short side of the light-emitting element, dy: a length of a long side of the light-emitting element)
P = px × py	…..(2)
(px: a length of a short side of the pixel, dy: a length of a long side of the pixel)
D / P ≤ 004	….(3) [see paragraph 0044, wherein the dimensions of the light-emitting element are 8mm squares, thus having an area of 64 mm2, and the dimensions of the pixels are 16 mm squares, thus having an area of 256 mm2; thus D/P = 0.25].
Regarding claim 9, Holman et al disclose the display apparatus according to claim 1, furthermore wherein a plurality of the display body devices is disposed on a supporting substrate [see paragraph 0026].
Regarding claim 10, Holman et al disclose the display apparatus according to claim 9, furthermore wherein the supporting substrate comprises a metal plate [see paragraph 0026].
Regarding claim 11, Holman et al disclose the display apparatus according to claim 1, furthermore comprising a control circuit that controls the display body device [see paragraph 0084].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (US Patent Application Publication 2004/0080938) in view of Horwath et al (US Patent Application Publication 2015/0285965).
Regarding claim 7, Holman et al disclose the display apparatus according to claim 1. Holman et al do not disclose wherein the irregular structure has an antireflection film on a front surface. One such as Horwath et al disclose the use of prism surfaces, as disclosed by Holman et al, wherein the prism surface has an antireflection coating [see paragraph 0020]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the antireflection film of Horwath et al in the display apparatus of Holman et al because Horwath et al disclose that this results in reduced reflection and increased light transmission.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (US Patent Application Publication 2004/0080938) in view of Aoyagi et al (US Patent Application Publication 2017/0103926).
Regarding claim 8, Holman et al disclose the display apparatus according to claim 1. Holman et al do not disclose wherein the plurality of pixels is provided on a wiring substrate, and the wiring substrate includes a core substrate, and one or more buildup layers that are formed on each of both surfaces of the core substrate, and are electrically coupled to each other through a via. Aoyagi et al disclose the formation of pixels on a supportive substrate, specifically a wiring substrate 30, and the wiring substrate includes a core substrate 31, and one or more buildup layers 32, 33 that are formed on each of both surfaces of the core substrate, and are electrically coupled to each other through a via [see Fig. 7; see also paragraph 0060]. It would have been obvious to one of ordinary skill in the art at the time of invention to use the wiring substrate of Aoyagi et al in the display apparatus of Holman et al in order to allow for electrical connectivity between the display apparatus and external electrical devices through the wiring substrate.

Allowable Subject Matter
Claims 3-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, the prior art of record fails to teach or make reasonably obvious, in combination with other claimed elements and with sufficient specificity, wherein the irregular structure has surface roughness satisfying the equations 0.1 ≤ Rz / RSm ≤ 2 and RSm ≤ (dx + dy) / 2; regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious, in combination with other claimed elements and with sufficient specificity, wherein a value obtained by dividing a light emission area (D) of the plurality of light-emitting elements by an area (P) of the pixel is 0.01 or less; regarding dependent claim 5, the prior art of record fails to teach or make reasonably obvious, in combination with other claimed elements and with sufficient specificity, wherein a processed image obtained by removing a frequency component derived from the pixel from an image displayed on the display body device has luminance variation (standard deviation) of 5.0 or less; regarding dependent claim 6, the prior art of record fails to teach or make reasonably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899